DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 8-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohen et al. (US 8,225,988, cited by applicant) in view of Masayuki et al. (JP 2012/164,282A, English machine translation).
Regarding claims 1 and 9, Bohen teaches a money processing system and method (figs. 1 and 3B) comprising: a plurality of money handling apparatuses (200); and a management apparatus (150) configured to detect a money handling apparatus that requires movement of money (col. 6, lines 43-59), and select, from among the plurality of money handling apparatuses, at least one money handling apparatus to move the money between the detected money handling apparatus and the selected at least one money handling apparatus (col. 7, lines 5-10).
Bohen fails to particularly teach wherein the management apparatus is configured to select the at least one money handling apparatus based on priority level associated with the respective money handling apparatuses.
However, Bohen teaches the management apparatus is configured to select the at least one money handling apparatus based on inventory levels associated with the respective money handling apparatuses at a certain location (col. 7, lines 5-20).  Furthermore, Masayuki change machine system (fig. 8) comprising a plurality of money handling apparatus (1A-1C); and a management apparatus (3) configured to detect and select the at least one money handling apparatus based on a priority levels associated with the respective money handling apparatuses (page 7, line 28 to page 8, line 27).
In view of Masayuki’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Bohen for the inventory levels can be set as priority levels as claimed as taught by Masayuki so as can be replenished based on the priority levels (see Masayuki, page 8, lines 15-24).
Regarding claim 2, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teach wherein the management apparatus is configured to select the at least one money handling apparatus from among money handling apparatuses that have previously been set as options for the money handling apparatus that requires movement of money (Bohen: col. 7, lines 1-27.  Masayuki: page 7, line 28 to page 8, line 14).
Regarding claim 4, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teach wherein the management apparatus is configured such that, when the management apparatus selects a first money handling apparatus as a destination of the money, the management apparatus determines whether a subset of the money will not be stored in the first money handling apparatus, and in response to determining that the subset of the money will not be stored in the first money handling apparatus, the management apparatus further selects a second money handling apparatus to be a destination of the money that will not be stored in the first money handling apparatus (Bohen: col. 6, line 60 to col. 7, line 5.  Masayuki: page 7, line 47 to page 8, line 24).
Regarding claim 5, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teach wherein the management apparatus is configured to select the at least one money handling apparatus, based on a denomination of the money to be moved and on inventory amounts of money of the denomination stored in the respective money handling apparatuses (Bohen: col. 7, lines 5-10. Masayuki: page 7, line 28 to page 8, line 4).
Regarding claim 8, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Bohen further teaches wherein the system further comprises a cassette that is mountable to and dismountable from to the money handling apparatuses, wherein the cassette is configured to store the money during the movement of money (col. 7, lines 21-24).
Regarding claims 10 and 11, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teach wherein the management apparatus comprises an operation unit configured to set the priority levels  and further limitations as claimed (Bohen: col. 4, lines 33-37.  Masayuki: management device 3, page 8, lines 15-24).
Regarding claim 12, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Masayuki further teaches wherein, priority levels associated with the at least one money handling apparatus includes (i) a first priority level for selecting the at least one money handling apparatus as a destination money handling apparatus for the movement of money from the detected money handling apparatus, and (ii) a second priority level for selecting the at least one money handling apparatus as a source money handling apparatus for the movement of money to the detected money handling apparatus (page 8, lines 15-24).
Regarding claims 13 and 14, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teach wherein a first priority level is associated with a first type of money handling apparatus, and wherein a second priority level is configured for a second type of money handling apparatus and further limitations as claimed (Bohen: col. 6, line 39 to col. 7, line 20.  Masayuki: page 7, lines 40-46 and page 8, lines 34-38).
Regarding claim 18, Bohen as modified by Masayuki teaches all subject matter claimed as applied above.  Both Bohen and Masayuki further teaches wherein the management apparatus is a part of one of the plurality of money handling apparatus (Bohen: fig. 3A, col. 6, lines 7-12.  Masayuki: fig. 1, page 2).
Claim(s) 3 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohen as modified by Masayuki as applied to claim 1 above, and further in view of Phillips et al. (US 2019/0147707, previously cited).
Regarding claims 3 and 7, Bohen as modified by Masayuki teaches all subject matter claimed as applied above except for determines a movement route along which the money is moved or based on a movement distance of a person in charge of the movement of money as claimed.
However, Phillips teaches monitoring cash replenish for cash handling apparatuses (fig. 1) comprising a movement route along which the money is moved or based on a movement distance of a person who is in charge of the movement of money as claimed ([0068] and [0099]).
In view of Phillips’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bohen and Masayuki by incorporating the teaching as taught by Phillip so as to guide the delivery of money to the identified location of the cash handling apparatus.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest the management apparatus is configured to select, as the at least one money handling apparatus, one or more money handling apparatuses having a highest priority level among the priority levels, and in response to an inability to move the money between the detected money handling apparatus and the at least one money handling apparatus having the highest priority -4- 4860-3358-6731.1Atty. Dkt. No. 099435-0149 level, the management apparatus selects at least one second money handling apparatus of the plurality of money handling apparatuses having a second highest priority level as recited in claim 15.
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest wherein in a case in which two or more money handling apparatuses having the same priority levels when selecting one money handling apparatus, the management apparatus selects the one money handling apparatus based on respective inventory amounts of the two or more money handling apparatuses as recited in claim 16 and further limitation of the dependent claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887